  Case 20-15447       Doc 20     Filed 09/24/20 Entered 09/24/20 10:17:03             Desc Main
                                   Document     Page 1 of 4



                   IN IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )       Chapter 13
                                              )
         Engin Komu and Luz Komu,             )       Case No. 20-15447
                                              )
                                              )       Judge David D. Cleary
               Debtors.                       )


                                   NOTICE OF OBJECTION
      PLEASE TAKE NOTICE that on October 5, 2020 at 2:30 p.m., I will appear before the
Honorable Judge David D. Cleary, or any judge sitting in that judge’s place, and present Creditor
Volkan Ozdemir’s Objection to Certain Debtors’ Exemptions, a copy of which is attached.
        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must set
up and use an account with Court Solutions, LLC. You can set up an account at http://www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.
       If you object to this Notice of Objection and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that date. If a Notice
of Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                                              Volkan Ozdemir

                                                              By: /s/ Julia Jensen Smolka
                                                                     One of his attorneys
Julia Jensen Smolka, ARDC# 6272466
Thomas J. Cassady, ARDC #6307705
DiMonte & Lizak, LLC
216 West Higgins Road
Park Ridge, Illinois 60068
Tel: (847) 698-9600
Fax: (847) 698-9623
Email: jsmolka@dimontelaw.com
        tcassady@dimontelaw.com
  Case 20-15447        Doc 20   Filed 09/24/20 Entered 09/24/20 10:17:03          Desc Main
                                  Document     Page 2 of 4



                                CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on the 24th day of September, 2020, she duly served
(or caused to be served) upon the persons on the attached service list, via the Court’s CM/ECF
system or via first class mail, a copy of Creditor Volkan Ozdemir’s Objection to Certain
Debtors’ Exemptions,, and this Notice.




                                                   By: /s/ Jenna Jarke


                                         Service List
Via ECF
Patrick S. Layng
Office of U.S. Trustee, Region 11
219 S. Dearborn Street, Room 873
Chicago, Illinois 60604

Marilyn O’ Marshall
224 South Michigan, Suite 800
Chicago, Illinois 60604

Brian P. Deshur
Law Offices of David Freydin, Ltd.
8707 Skokie Blvd. Suite 312
Skokie, Illinois 60077

Via First Class Mail

Engin Komu
Luz Komu
1131 S. Springinsguth Road
Schaumburg, Illinois 60193
  Case 20-15447        Doc 20     Filed 09/24/20 Entered 09/24/20 10:17:03             Desc Main
                                    Document     Page 3 of 4



                    IN IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                         )       Chapter 13
                                               )
         Engin Komu and Luz Komu,              )       Case No. 20-15447
                                               )
                                               )       Judge David D. Cleary
                Debtors.                       )


                          CREDITOR VOLKAN OZDEMIR’S
                   OBJECTION TO CERTAIN DEBTORS’ EXEMPTIONS

         A creditor, Volkan Ozdemir, by his attorneys, Julia Smolka, Thomas Cassady and the firm

DiMonte & Lizak, LLC, objects to certain of Debtors’ exemptions under Bankruptcy Rule 4003,

and in support of his objection, states as follows:

         1. Debtors take liberties with certain exemptions in an effort to lower their distribution to

            creditors. A copy of Debtors’ Schedule C. is attached as Exhibit A.

         2. Debtors take a $30,000 homestead exemption. However, only Engin Komu owns the

            home. See the deed attached as Exhibit B. Only he is entitled to a homestead

            exemption, not his spouse who has no ownership in the home. It is a fundamental tenet

            of the law of exemptions that the debtor must have an ownership interest in the property

            before an exemption may be claimed. See In re Hartman, 211 B.R. 899, 903 (Bankr.

            C.D. Ill. 1997) A long line of Illinois cases have required that a debtor have title or

            some ownership interest in property in order to claim a homestead exemption. Id. at

            903. The $30,000 homestead exemption is improper and over-stated.

         3. Debtors also take exemptions in certain autos, a 2005 Lexus, a 2011 Dodge Caravan

            and a 1998 International. However, under 735 ILCS 5/12-1001(c) it clearly states the

            exemption exists for “the debtor's interest, not to exceed $2,400 in value, in any one
 Case 20-15447      Doc 20     Filed 09/24/20 Entered 09/24/20 10:17:03              Desc Main
                                 Document     Page 4 of 4



         motor vehicle.” They cannot spread it over three vehicles. They can only take an

         exemption on one per debtor, or two vehicles total.

      4. Under Bankruptcy Rule 4003A party interest may file an objection to the list of

         property claimed as exempt within 30 days after the meeting of creditors held under

         §341(a) is concluded or within 30 days after any amendment to the list or supplemental

         schedules is filed, whichever is later.

      5. The initial meeting of creditors was scheduled on September 8, 2020 but was not held.

         It has yet to be rescheduled.

             The Creditor, Volkan Ozdemir, objects to the exemption to 1131 S. Springinsguth

         Road, Schaumburg Illinois, to 2005 Lexus, the 2011 Dodge Caravan and the 1998

         International 4700, and seeks a hearing of this objection if this court deems it necessary.



                                                            Respectfully submitted,

                                                            Volkan Ozdemir

                                                            By: /s/ Julia Jensen Smolka
                                                                   One of his attorneys
Julia Jensen Smolka, ARDC# 6272466
Thomas J. Cassady, ARDC #6307705
DiMonte & Lizak, LLC
216 West Higgins Road
Park Ridge, Illinois 60068
Tel: (847) 698-9600
Fax: (847) 698-9623
Email: jsmolka@dimontelaw.com
        tcassady@dimontelaw.com
